UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4038


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY AKRAH MORRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cr-00445-PWG-1)


Submitted:   October 30, 2015             Decided:   November 5, 2015


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Thomas M. Sullivan, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Akrah Morris was convicted by a jury of conspiracy

to commit robbery, two counts of robbery, and two counts of

brandishing a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. §§ 2, 924(c), 1951 (2012).                  The district

court sentenced him to a total of 505 months’ imprisonment on

the charges, which included a mandatory, consecutive sentence of

32 years’ imprisonment for the two firearm charges.                    On appeal,

Morris     argues    that    the   district      court    erred   in    admitting

portions of coconspirator testimony and that his sentence is

unreasonable.       We affirm.

                                         I.

       “We review evidentiary rulings for an abuse of discretion

and will only overturn an evidentiary ruling that is arbitrary

and irrational.”       United States v. Cloud, 680 F.3d 396, 401 (4th

Cir.   2012)   (internal      quotation       marks   omitted).     Even   if   we

conclude    that     the    district   court     abused    its    discretion    in

admitting evidence, however, we review the admission under the

harmless error standard.           Id.        “In order to find a district

court’s error harmless, we need only be able to say with fair

assurance, after pondering all that happened without stripping

the erroneous action from the whole, that the judgment was not

substantially swayed by the error.”                   Id. (internal quotation

marks and alterations omitted).

                                         2
       Morris argues that the district court erred in admitting

the    testimony     of     a     coconspirator         that     the       coconspirator

participated in approximately three dozen robberies.                          We reject

Morris’ contentions that the testimony was irrelevant or that

its   prejudicial       effect    substantially        outweighed      its     probative

value.     Fed. R. Evid. 401, 403.              We conclude that the evidence

was relevant as it assisted the jury in assessing the witness’

credibility, Fed. R. Evid. 607, and that the prejudicial effect

Morris alleges is purely speculative and not supported by the

record.

       Morris also challenges the district court’s admission of

coconspirator testimony that a jacket appearing in still images

appeared to be the same jacket as the one worn by Morris on May

31, 2012.       Even if we were to conclude that the district court

abused    its   discretion       in   admitting        this    evidence,       we   would

reject     Morris’      claim    because,      in     view     of    the     substantial

evidence against Morris, we are confident that the testimony had

at    most a    negligible       effect   on    the     jury’s      deliberations      and

verdict.        Thus,     any    error    in    admitting        the   testimony      was

harmless.

                                               II.

       Morris    also     challenges      the        procedural      and     substantive

reasonableness of his sentence.                We review the sentence under a

“deferential      abuse-of-discretion           standard.”           Gall     v.    United

                                           3
States,    552 U.S. 38,    41   (2007).            In     making    its       Sentencing

Guidelines calculations, the district court may consider facts

presented at the sentencing hearing that are established by a

preponderance of the evidence.                        United States v. Cox, 744 F.3d
305, 308 (4th Cir. 2014).

     Morris argues that the district court procedurally erred by

failing    to    state        whether     the         Government       established          Morris’

participation in unindicted robberies by a preponderance of the

evidence and further erred by failing to explain what role the

unindicted        robberies            had        in         the      court’s           sentencing

determination.          We disagree.              The district court stated that,

based on the Government’s evidence, there was “no question” that

Morris participated in the unindicted robberies.                                        Though the

district    court       did    not    use    the       phrase       “preponderance          of   the

evidence,” it is clear the Government sufficiently established

these facts.           The court also stated that the evidence of the

unindicted      robberies        justified        a     sentence       at    the    top     of   the

Guidelines      range,        but    nonetheless            imposed    a     sentence       at   the

bottom     of    that        range.       It      is        apparent       from     the     court’s

explanation       of     its     sentence         that       any     role     the       unindicted

robberies        may     have         played          in      the      court’s          sentencing

determination          was    negated        by       the    impact     of        the     mandatory

§ 924(c) sentences.             Next, Morris claims that the district court

failed to give careful consideration to the 18 U.S.C. § 3553(a)

                                                  4
factors, other than the nature of the offense.                        This argument is

belied by the record, and is accordingly rejected.

      Having    concluded       that     Morris’       sentence       is    procedurally

reasonable, we next review it for substantive reasonableness,

“tak[ing]      into    account     the    totality       of     the    circumstances.”

Gall, 552 U.S. at 51.           Because Morris’ sentence “is within . . .

a properly calculated Guidelines range[, it] is presumptively

reasonable.       Such     a    presumption      can     only    be    rebutted         by   a

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                  United States v. Louthian,

756 F.3d 295, 306 (4th Cir.) (internal citation omitted), cert.

denied, 135 S. Ct. 421 (2014).

      Morris fails to rebut this presumption.                    Morris’ claim that

his sentence      is    substantively      unreasonable          essentially        argues

that he should have received no punishment for the conspiracy

and   robbery     counts       because    the    mandatory        sentences        on    the

§ 924(c)     counts     were     sufficient       to     satisfy      the     18   U.S.C.

§ 3553(a) factors.            We reject this proposition.                  In thoroughly

explaining     its     sentence,    the   court        adequately      considered        the

totality of the circumstances and imposed a reasonable sentence.

      Accordingly,       we    reject    Morris’       arguments      and    affirm      the

judgment of the district court.                 We dispense with oral argument

because the facts and legal contentions are adequately presented



                                           5
in the materials before this court and argument would not aid

the decisional process.


                                                     AFFIRMED




                              6